UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6445


VAN THORNTON,

                 Petitioner - Appellant,

          v.

WARDEN WATSON,

                 Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:10-cv-00073-jct-mfu)


Submitted:   June 17, 2010                       Decided:   June 28, 2010


Before MOTZ and     KING,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Van Thornton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Van    Thornton       seeks    to    appeal      the     district         court’s

order       dismissing      as     untimely    his        28   U.S.C.       §    2254     (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate       of   appealability.             28     U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue       absent     “a       substantial    showing         of     the       denial    of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating         that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El    v.    Cockrell,        537    U.S.       322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.               We have independently reviewed the record

and conclude that Thornton has not made the requisite showing. *

Accordingly, we deny a certificate of appealability, deny leave


       *
       Our conclusion that Thornton has not made the showing
necessary to warrant issuance of a certificate of appealability
is supported by the Supreme Court’s recent opinion in Holland v.
Florida, No. 09-5327, slip op. (U.S. June 14, 2010).



                                              2
to   proceed   in   forma   pauperis,      and   dismiss   the   appeal.     We

dispense   with     oral    argument    because     the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




                                       3